Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 7, 2021. Claims 1-3,6,11-14,17 and 21-41 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Claim Objections
In view of the claim amendment filed on 6/11/2021 clarifying the language of claim 22 the objections made against claim 22 in the office action of 4/19/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/11/2021 clarifying the language of the claims the 112 rejections made against the claims in the office action of 4/19/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11,21,29, 36 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “an output of the differential signal amplification stage of the ECG circuit board”, however claim 1 from which claim 11 depends recites several outputs from components of the differential signal amplification stage so it is unclear which output the A/D converter is coupled to, clarification is required. Claim 21 recites “an output of the differential signal amplification stage of the ECG circuit board”, however claim 12 from which claim 21 depends recites outputting several outputs from components that comprise the differential signal amplification stage so it is unclear which output the A/D converter is coupled to, clarification is required. Claim 29 recites “an output of the differential signal amplification stage of the ECG circuit”, however claim 28 from which claim 29 depends recites several outputs from components of the differential signal amplification stage so it is unclear which output the A/D converter is coupled to, clarification is required. Claim 36 recites “an output of the differential signal amplification stage of the ECG circuit board”, however claim 35 from which claim 36 depends recites outputting several outputs from components that comprise the differential signal amplification stage so it is unclear which output the A/D converter is coupled to, clarification is required. Claim 41 recites “an output of the differential signal amplification stage of the IC circuit”, however claim 40 from which claim 41 depends recites several outputs from components that comprise the differential signal amplification stage so it is unclear which output the A/D converter is coupled to, clarification is required.

Allowable Subject Matter
Claims 1-3,6,12-14,17, 22-35 and 37-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art fails to teach or reasonably suggests, within context of the other claimed elements, an ECG circuit board and a plurality of IC circuit boards that each comprise a corresponding set of components including an input 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792